 

Case 2:19-cr-00267 Document 1 ‘SEAI of ED

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON GRAND JURY 2019-1

 

—

OCTOBER 16, 2019 SESSION

OCT | 6 2019

UNITED STATES OF AMERICA "RORY L. PERRY I, CLERK

U.S. District Court
Southern District of West Virginia

 

 

v. criminan No. 2. |%-oc26 7
18 U.S.C. § 922(u)
18 U.S.C. § 924(4) (1)
18 U.S.C. § 2

 

JAMES EVANS
REBECCA ANN SELLERS
DESTINY MOORE

INDICTMENT

(Theft from Federal Firearms Licensee)

The Grand Jury Charges:

On or about April 7, 2019, at or near Ravenswood, Jackson
County, West Virginia, and within the Southern District of West
Virginia, defendants JAMES EVANS, REBECCA ANN SELLERS, DESTINY
MOORE, and another person known to the grand jury, aided and
abetted by each other, did knowingly steal and unlawfully take and
carry away from the premises of a person who was licensed to engage
in the business of importing, manufacturing, and dealing in
firearms, the following firearms that were in the licensee’s
business inventory and that had been shipped and transported in

interstate and foreign commerce:

  

all

 
 

Case 2:19-cr-00267 Document 1 Filed 10/16/19 Page 2 of 3 PagelD #: 2

FEG, model PA63, 9mm pistol, serial number BC7860;

Ruger, model Mark ITI, .22 caliber pistol, serial number
274-78761;

Ruger, model Mark III, .22 caliber pistol, serial number
275-45792;

Ruger, model Mark III, .22 caliber pistol, serial number
2175-52793;

Romarm/Cugir, model WASR-10, 7.62 caliber rifle, serial
number Al-50458-16;

FNH U.S.A., LLC, model FNX-40, .40 caliber pistol,
serial number FX2U024470;

Glock GMBH, model 20, 10mm pistol, serial number
BDHS326;

Taurus, model PT1911, .45 caliber pistol, serial number
NAV14261;

Taurus, model PT840, .40 caliber pistol, serial number
SCP50761;

Taurus, model 44, .44 caliber revolver, serial number
LS441186;

Kahr Arms, model CT 40, .40 caliber pistol, serial number
AAA2179;

Ruger, model P345, .45 caliber pistol, serial number
66467657;
Hi-Point, model CF380, .380 caliber pistol, serial

number P8133112;

Charter Arms, model Bulldog, .44 caliber revolver,
serial number 18-09384;

Ruger, model American Rifle, .450 caliber rifle, serial
number 690332638;

Henry Repeating Rifle Company, .44 caliber rifle, serial
number 44SSR00324;

»

 
 

Case 2

:19-cr-00267 Document1 Filed 10/16/19 Page 3 of 3 PagelD #: 3

Beretta, Pietro S.P.A., model Px4 Storm, 9mm pistol,
serial number PX47679;

Ruger, model Mark III, .22 caliber pistol, serial number
274-80546;

Remington Arms Company, model RM380, .380 caliber
pistol, serial number RM012252C;

Ruger, model SR40C, .40 caliber pistol, serial number
343-59990;

Smith & Wesson, model SW40VE, .40 caliber pistol, serial
number DSJ1830;

Chiappa Firearms, Ltd., model M9-22, .22 caliber pistol,
serial number 13F86648; and

Ruger, model Blackhawk, .44 caliber revolver, serial
number 82-29693.

In violation of Title 18, United States Code, Sections 922 (u),

924 (1) (1),

and 2.

MICHAEL B. STUART
United States Attorney

a. Cry.

aes C// HANKS
AsSistant United States Attorney

 
